Citation Nr: 0201858	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  99-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
disability.

(The issues of entitlement to a rating in excess of 10 
percent for left knee disability; entitlement to an increased 
(compensable) rating for bilateral hearing loss; and 
entitlement to service connection for right knee disability 
will be the subject of a later decision by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
July 1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  The veteran testified before 
the undersigned member of the Board at a hearing held at the 
RO in November 2001.

The Board initially notes that the issues of entitlement to a 
rating in excess of 10 percent for left knee disability; 
entitlement to an increased (compensable) rating for 
bilateral hearing loss; and entitlement to service connection 
for right knee disability have been developed for appellate 
review, but that the Board is currently undertaking 
additional development on those issues pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the referenced 
development actions are completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues. 

At his November 2001 hearing before the undersigned, the 
veteran raised the issue of entitlement to service connection 
on a secondary basis for left hip disability.  This matter is 
therefore referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is productive of pain 
at the extremes of motion; he retains substantially full 
range of low back motion, without current evidence of muscle 
spasm or any weakness, incoordination or fatigability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.42, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the evaluation 
initially and currently assigned his low back disability does 
not accurately reflect the severity of that disability.

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Holliday v. Principi, 14 Vet. App. 280 (2001) 
(the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in determining that the veteran 
was entitled to an initial 10 percent evaluation, but not 
higher, for his low back disability, considered the instant 
claim on the merits.  After review of the record, the Board 
further concludes that VA's duties under the VCAA and the new 
regulations have been fulfilled.  

The record reflects that the veteran was provided on May 18, 
1999 with notice of the May 1999 rating decision which 
granted service connection for low back disability, assigning 
a 10 percent evaluation therefor.  In response to his notice 
of disagreement with the May 1999 rating decision, the 
veteran was provided with a statement of the case in August 
1999 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran presented testimony 
regarding his claim at a hearing before the undersigned in 
November 2001.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, other than Hanscom Air 
Force Base in Massachusetts, were obtained by the RO.  At his 
November 2001 hearing, the veteran stated that all treatment 
he had received for his several disabilities, including low 
back disability, had been at the Hanscom Air Force Base.  He 
notably did not allege that there actually were outstanding 
treatment records from the Hanscom facility which would be 
relevant to his low back claim.  Nor has he requested that VA 
obtain any treatment records from the Hanscom facility on his 
behalf.  The Board points out that the veteran underwent VA 
examinations in March 1999 and May 2000 in connection with 
the instant claim, although he has alleged, unpersuasively 
and without elaboration, that the March 1999 examination was 
inaccurate.  After careful review of the medical evidence on 
file, the Board finds that the medical evidence currently 
before the Board is detailed and consistent with respect to 
the severity of the veteran's low back disorder, and is more 
than adequate for the purpose of adjudicating the instant 
claim.  Further delay of the appellate process for the 
purpose of obtaining any records from Hanscom Air Force Base 
is therefore not warranted.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA or the 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.  

As noted in the Introduction, the veteran's service ended in 
July 1998.  Service connection for low back disability was 
granted in a May 1999 rating decision; the disability was 
evaluated as 10 percent disabling, effective August 1, 1998.  
This evaluation has remained in effect since that time.

Service medical records show that in February 1992, the 
veteran was diagnosed with lumbosacral strain several hours 
after lifting a child; physical examination at that time 
disclosed the presence of spasm; deep tendon reflexes were 
normal and lower extremity strength was full.  X-ray studies 
showed loss of lumbar lordosis.  In December 1992, he 
presented with complaints of low back pain after turning 
abruptly.  Physical examination disclosed decreased range of 
motion due to pain and a limp due to pain; he was diagnosed 
with lumbosacral strain.  Subsequent diagnostic testing was 
negative for any evidence of neuropathy.

On file is the report of a March 1999 VA orthopedic 
examination, at which time the veteran reported that he ran 
for exercise, but confined himself to two miles for each run.  
Physical examination of the lumbar spine disclosed the 
absence of any low back abnormalities; no kyphosis or 
scoliosis was evident, and the veteran exhibited normal range 
of lumbar motion without any evidence of pain on movement.  
His deep tendon reflexes were within normal limits.  The 
examiner diagnosed the veteran with low back pain without 
clinical evidence of motor or sensory nerve compression.

Of record is the report of a VA general medical examination 
of the veteran dated in March 1999.  The veteran reported at 
that time that he would run for exercise.  Neurological 
examination of the veteran was described as grossly nonfocal, 
and on examination of the musculoskeletal system, the 
examiner noted that the veteran exhibited full range of 
motion without joint swelling or erythema.

The veteran was afforded a VA examination in May 2000, at 
which time he complained of increasing back pain.  He 
reported that he was a student, and that he occasionally 
worked as a substitute teacher.  He also reported that he had 
ceased strenuous high impact activities such as running, and 
now rode a bicycle instead.  He noted that after such 
activity, he experienced increased back pain for about two 
days.  He informed the examiner that while the increased pain 
did not prevent him from continuing with his studies and 
teaching duties, the pain did cause problems when he needed 
to stand while lecturing.  Physical examination of the 
veteran disclosed that he had a normal gait and posture, with 
normal lordosis.  The veteran's paravertebral muscles were of 
normal texture and tone, and were not tender to palpation.  
Deep tendon reflexes were within normal limits, and there was 
normal sensation to touch.  Motor power of the feet was 
normal.  The veteran exhibited normal range of lumbosacral 
spine motion, with pain evident at the extremes of motion.  
The veteran was diagnosed with chronic low back pain without 
clinical evidence of nerve compression.

The report of an October 2000 VA examination discloses that 
the veteran reported experiencing increased back symptoms for 
about two days after maximum physical activity; he noted that 
the symptoms particularly affected his ability to stand for 
lectures and to climb stairs.

At his November 2001 hearing before the undersigned, the 
veteran testified that he had stopped exercises involving 
strain on his lower extremities due to knee problems.  He 
stated that he experienced almost constant low back pain and 
that he was unable to play golf.  The veteran also testified 
that he experienced restriction in his ability to twist, and 
that he was unable to stand or sit for prolonged periods.



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

The RO rated the veteran's low back disability as 10 percent 
disabling under Diagnostic Code 5295.  Under that code, a 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
appropriate for lumbosacral strain with muscle spasm on 
extreme forward bending with unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
appropriate for severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Alternatively, a 10 percent rating is warranted for slight 
limitation of lumbar spine motion, a 20 percent evaluation is 
warranted for moderate limitation of lumbar spine motion, and 
a 40 percent rating is appropriate for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is appropriate for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome involving recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

Review of the record discloses that the veteran manifests 
some pain at the extremes of motion on range of motion 
testing, and that he continues to report low back pain 
affecting him on a fairly constant basis.  The record shows, 
however, that he clearly retains substantially full range of 
low back motion in every excursion of motion, without any 
evidence of weakness, incoordination or fatigability.  
Moreover, while service medical records for 1992 disclose 
that the veteran exhibited lower back spasms on examination, 
subsequent service medical records are silent for any further 
reference to low back spasms, and VA examinations in March 
1999 and May 2000 did not identify the presence of any muscle 
spasm, even on extreme forward bending.  In addition, the 
March 1999 examiner noted the absence of any scoliosis or 
kyphosis in the veteran, the May 2000 examiner noted the 
presence of normal posture and lordosis, and there is 
otherwise no evidence of any abnormalities of spinal 
alignment, or of any degenerative changes affecting the back.  
In light of the above, the Board concludes that the record 
demonstrates that the disability picture for the veteran's 
low back disability most nearly approximates the criteria for 
a 10 percent evaluation under DC 5295, for lumbosacral strain 
with characteristic pain on motion.

Although the veteran contends that he experiences low back 
pain on a fairly constant basis, and has recently 
demonstrated pain at the extremes of motion on testing, as 
noted before, he retains substantially full range of lumbar 
motion, without any evidence of weakness, incoordination or 
fatigability; the May 2000 examiner noted that the veteran's 
paravertebral muscles were of normal texture and tone, that 
the veteran's gait was normal, and that motor power of the 
feet was normal.  Moreover, while the veteran reported that 
his low back symptoms tend to increase after vigorous 
exercise, requiring up to two days to recuperate fully with 
some impact on his ability to stand for lectures or climb 
stairs, he also indicated that the increase in his symptoms 
during those episodes have not precluded him from 
accomplishing his tasks as either a student or a teacher.  
Given the above evidence showing substantially full range of 
low back motion and the absence of any substantial functional 
loss due to pain or weakness, the Board finds that the 
limitation of lumbar spine motion more nearly approximates 
slight than moderate.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The disability consequently does not warrant a 
rating in excess of 10 percent under Diagnostic Code 5292.

The Board again notes that while the veteran exhibited muscle 
spasms in service in 1992, he has not demonstrated any muscle 
spasms since that time, and there is no evidence of any 
neurological impairment associated with his low back 
disability.  Diagnostic testing in service was negative for 
evidence of neuropathy, the veteran's deep tendon reflexes 
were considered normal at his March 1999 and May 2000 VA 
examinations, and the veteran has not, at any point either in 
service or thereafter, been diagnosed with intervertebral 
disc syndrome.  An evaluation in excess of 10 percent under 
Diagnostic Code 5293 is therefore not for application.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2001).  The veteran reports that he 
experiences increased low back symptoms with certain 
activities, requiring up to two days to recuperate.  He also 
indicates that the increased low back symptoms interfere in 
particular with his ability to sit for prolonged periods as a 
student, and to stand for prolonged periods as a lecturer.  
Nevertheless, by the veteran's own admission, the veteran's 
low back symptoms do not prevent him from continuing and 
completing his tasks as a student or teacher, and he has not 
alleged that his low back disability has resulted in any work 
absences or that it has otherwise interfered with his 
employment.  Moreover, while the veteran testified at his 
November 2001 hearing that he no longer engages in exercises 
involving strain on his lower extremity joints, he also 
testified that his knee problems were what prompted him to 
stop those types of exercises.  The Board points out that the 
10 percent evaluation for low back disability acknowledges 
that this impairment causes some interference with 
employment.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence on file indicating that his disability 
has interfered with his employment to a degree greater than 
that contemplated by the regular schedular standards.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim, and that an 
evaluation in excess of 10 percent for the veteran's low back 
disability is not warranted.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The Board lastly notes that the RO, in granting the veteran's 
claim for service connection for low back disability, 
assigned the veteran an effective date for the grant of 
service connection of August 1, 1998.  The Board has reviewed 
the evidence of record, particularly the VA examination 
reports on file for March 1999 and May 2000, but concludes 
that the veteran's low back disability has remained no more 
than 10 percent disabling for the entire period since August 
1, 1998.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a rating in excess of 10 percent for low back 
disability is denied.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

